The judge admitted evidence that in 1931, at the age of 34, the accused was afflicted with dementia praecox, and in 1942 was found to be a "psychopathic personality" with a "paranoid twist," and that a psychiatric examination in April, 1948, "confirmed the previous findings" made in 1931, and then struck it all out when one of the neuropsychiatrists expressed the opinion that, on theday of the homicide, the accused was "able to distinguish between right and wrong" and "knew the nature and quality of his acts" and was "able" to "deliberate" and "premeditate." On the same hypothesis, the judge excluded all evidence tending to show a history of abnormal behavior and mental instability and insanity.
And, in apparent keeping with this conception, the judge charged:
"The defense of insanity goes only to the question of guilt or innocence of the accused, as I have already indicated. It cannot operate to reduce the degree of guilt. The insanity of the defendant cannot be used for the purpose of reducing his crime from murder in the first degree to murder in the second degree or to manslaughter. If he is responsible at all in this respect he is responsible in the same degree as a sane man, and if he is not responsible at all he is entitled to an acquittal. The doctrine that a criminal act may be excused or mitigated on the ground of insanity, where the defendant has the mental capacity to appreciate his legal and moral duty with respect to it, has no place in the law of this state. However, as I understand it, the defendant does not claim that he was insane legally. Dr. Robie, his expert, testifies that he was legally sane, that he knew the nature and quality of his act and that it was wrong. He further testifies that he had the capacity to deliberate and the capacity to premeditate."
In view of the cited rulings on evidence, it is entirely reasonable to suppose that the jury understood this instruction to mean that general capacity to distinguish right from wrong and to deliberate and premeditate rather than actual deliberation and premeditation constituted the standard of guilt of murder in the first degree; and thus there was clear error. Certainly, we cannot say that such was not the jury's understanding of the instruction.
Dementia praecox, it was testified, is a major psychosis; it is insanity which begins in adolescence. It is characterized *Page 206 
by emotional impairment; and "frequently" it is attended by "hallucinations, delusions, negativeness, rigidity, and so forth." Further inquiry in this direction was barred by the judge on the plainly erroneous assumption that a general capacity to know right from wrong on the day of the homicide was the test of guilt and degree. We may take judicial notice of the fact that dementia praecox, more lately classified as schizophrenia, is a form of insanity which has its inception in puberty or adolescence, usually with a hereditary background, and is attended by a mental or physical lack of potentiality for development; the individual is "stranded on the rock of puberty." The onset may be acute, but usually it develops insidiously over a long period of time, and, while not utterly hopeless, is in the vast majority of cases a chronic condition which leads to a progressive dementia. The paranoid form, the worst in this respect, sometimes comes later in life and is characterized by delusions of persecution and grandeur. All this may be had from the standard works on mental diseases and insanity, and suggests the scope of a legitimate field of inquiry if the judge had not closed the door by what, I am clear, was a fundamental misapprehension of the law.
The proofs indicate a conforming behavior pattern. The accused was given to fits of temper and violence and alternate excitement and depression. As to the homicide, he testified that he met his wife on the street and, addressing her in terms of endearment, suggested that they "be more charitable towards each other for Christmas;" that thereupon his wife struck him across the mouth with her purse so violently as to break a tooth and gash his lip; and that he then "experienced pain in" his head, his mind became blank, and he was unaware of what happened in the interval void of consciousness; and that he surrendered to the police early the next day when he learned from a newspaper what had happened. A police surgeon who examined the accused gave corroborating testimony as to the injury. He found a left lower central incisor broken off and "a very minute abrasion inside the lower lip opposite the broken section;" and he said this "could *Page 207 
have been sustained in the manner" related by the accused. The accused explained that he carried the gun as a protection against certain of his wife's kinsfolk who had threatened him with violence. The threats may have been real or fancied. There is evidence that the accused had "persecutory ideas." Or it may be that in all this the accused was guilty of conscious prevarication. But that is not the question in this court. The accused has a constitutional right to a determination of the factual issues by a jury of his peers, guided by the law, expounded in clear and unmistakable terms.
But however this instruction may be viewed, the rejected evidence was admissible on the issue of criminal responsibility. If, at the time of the shooting, the accused, by reason of temporary insanity, was incapable of differentiating right from wrong, he is not guilty of murder. Unless he was conscious that it was an act which he ought not to do, there was a lack of moral or criminal responsibility. State v. Lynch, 130 N.J.L. 253
(E.  A. 1943). Such evidence was relevant also on the issue of the existence of the deliberation and premeditation which are the constituent elements of murder in the first degree. The impact of encounter on the mental processes of the accused, conditioned and circumstanced as he was, is a factor bearing strongly on criminal responsibility and degree. And the validity of temporary insanity as a defense was repudiated in other passages of the charge. Although holding that the proofs conclusively demonstrated legal sanity and full accountability, the judge quite inconsistently instructed the jury on the subject of insanity. He defined it in terms of a fixed and continuous mental condition that excluded temporary insanity. The charge in this respect was contrary to law and contradictory and confusing.
I would reverse the judgment and direct a venire de novo.
For affirmance — Chief Justice VANDERBILT, and Justices CASE, OLIPHANT, WACHENFELD, BURLING and ACKERSON — 6.
For reversal — Justice HEHER — 1. *Page 208